 

Exhibit 10.1

 

AMENDMENT

to

EMPLOYMENT AGREEMENT

 

                THIS AMENDMENT (“Amendment”) to that certain Employment
Agreement, dated October 15, 2001, by and between Western Gas Resources, Inc., 
(the “Corporation”) and Peter A. Dea, (“Employee”) (the “Agreement”), is made
and entered into this 20th day of May, 2005.

 

RECITALS

 

                WHEREAS, the Corporation and Employee have entered into
negotiations to renew the Agreement; and

 

                WHEREAS, the parties desire to enter into a short-term extension
of the term of the Agreement to facilitate the completion of their negotiations
and the execution of a new employment agreement.

 

AGREEMENT

 

                NOW THEREFORE, in consideration of the mutual covenants
contained in the Agreement and this Amendment, the parties hereto agree as
follows:

 

 

1.               That Section 1 of the Agreement be amended by deleted the words
“May 31, 2005” and inserting in lieu thereof the words “July 31, 2005”.

 

2.               Unless otherwise amended herein, all other provisions of the
Agreement shall remain in full force and effect as originally written.

 

3.               This Amendment may be executed in any number of counterparts,
each of which shall be considered an original.

 

 

                IN WITNESS WHEREOF, the parties hereunto have executed this
Amendment as of the date first written above.

 

 

WESTERN GAS RESOURCES, INC.:

 

 

 

 

 

By:

/s/ John C. Walter

 

 

Name: John C. Walter

 

Title: Executive Vice President

 

 

 

EMPLOYEE:

 

 

 

By:

  /s/ Peter A. Dea

 

 

 

Peter A. Dea

 

 

 

--------------------------------------------------------------------------------